  Case 2:19-cv-12480-JMV-JBC Document 1 Filed 05/13/19 Page 1 of 6 PageID: 1



Todd Krakower, Esq.
Krakower DiChiara LLC
77 Market Street, Suite 2
Park Ridge, NJ 07656
Telephone: 201-746-6333
Fax: 347-765-1600

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
--------------------------------------------------------x
NIGEL BLAIR,
                                          Plaintiff,            COMPLAINT
                        -against-                               Civil Action No. _________
ZIGGY’S AUTO BODY INC.,                                         July Trial Demanded
                                    Defendant.
--------------------------------------------------------x

        Plaintiff Nigel Blair (“Plaintiff”), by and through his attorneys, Krakower DiChiara LLC,

upon personal knowledge as to himself and upon information and belief as to other matters,

brings this Complaint against Defendant Ziggy’s Auto Body Inc. (“Defendant”), and alleges as

follows:

                                          INTRODUCTION
        1.       Plaintiff brings this lawsuit seeking recovery against Defendant for Defendant’s

violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq. (“FLSA”), and

violations of the New Jersey Wage and Hour Law, N.J.S.A. §§ 34:11-4.1 et seq., (“NJWHL”).

        2.       Plaintiff seeks economic, compensatory, liquidated damages, attorneys’ fees,

punitive damages, and other appropriate legal and equitable relief pursuant to federal law.

                                      JURISDICTION AND VENUE

        3.       This Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant

to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).


                                                            1
  Case 2:19-cv-12480-JMV-JBC Document 1 Filed 05/13/19 Page 2 of 6 PageID: 2



        4.    This Court has subject matter jurisdiction over Plaintiff’s NJWHL claims

pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1367.

        5.    Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims occurred in this

district.

        6.    This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §

2201 and 28 U.S.C. § 2202.

                                           PARTIES
Defendant

Defendant Ziggy’s Auto Body Inc. (“Ziggy’s”)

        7.    Defendant is a domestic corporation with a main business address at 377 7th St,

Jersey City, New Jersey, in Hudson County.

        8.    At all times relevant to this Complaint, Defendant (i) has had and continues to

have employees engaged in commerce or in the production of goods and services for commerce

and handling, selling, or otherwise working on goods or materials that have been moved in or

produced for commerce by any person and (ii) has had and continues to have an annual gross

volume of sales of not less than $500,000.00.

        9.    At all times relevant to this Complaint, Defendant was and is a covered employer

within the meaning of the FLSA, 29 U.S.C. § 203(d) and, at all times relevant to this Complaint,

employed employees, including Plaintiff.

        10.   At all times relevant to this Complaint Defendant was and is an employer within

the meaning of the NJWHL, N.J.S.A. 34:11-56a1(g), and employed employees, including

Plaintiff.


                                                2
 Case 2:19-cv-12480-JMV-JBC Document 1 Filed 05/13/19 Page 3 of 6 PageID: 3



Plaintiff Nigel Blair

       11.       Plaintiff is a resident of New Jersey.

                                       FACTUAL ALLEGATIONS

       12.       Defendant did the following acts knowingly and willfully.

       13.       Plaintiff was employed by Defendant as an auto body repairman from 2011 to

December 2017.

       14.       At all times relevant to this Complaint, Plaintiff was employed in a non-overtime

exempt position.

       15.       At all times relevant to this Complaint, Defendant regularly required Plaintiff to

work in excess of forty (40) hours per week.

       16.       Plaintiff was scheduled to work the following hours: Monday through Friday

from 7am until 5:30 pm.

       17.       In addition, Plaintiff was regularly required to work on Saturdays.

       18.       Plaintiff was permitted one thirty-minute lunch break.

       19.       Accordingly, Plaintiff worked in excess of 50 hours each week.

       20.       Plaintiff was not compensated time and a half for hours worked in excess of forty

(40) per week.

       21.       Throughout Plaintiff’s employment, Defendant failed to pay Plaintiff overtime

wages for hours works in excess of forty (40) in a workweek in violation of the FLSA and

NJWHL.

Tolling Agreement Between the Parties




                                                   3
 Case 2:19-cv-12480-JMV-JBC Document 1 Filed 05/13/19 Page 4 of 6 PageID: 4



        22.    On April 1, 2019, the Parties entered into an Tolling Agreement tolling all

applicable statutes of limitations related to Plaintiff’s claims from March 12, 2019 until May 11,

2019.

                              FIRST CAUSE OF ACTION
                     (FLSA Overtime Violations, 29 U.S.C. §§ 201 et seq.)

        23.    Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

        24.    At all times relevant to this action, Defendant was engaged in commerce or the

production of goods for commerce within the meaning of the FLSA and/or were employed in an

enterprise engaged in commerce for the production of goods for commerce within the meaning

of the FLSA.

        25.    Throughout the statute of limitations period covered by these claims, Plaintiff

regularly worked in excess of forty (40) hours per workweek.

        26.    At all relevant times, Defendant had and operated under a decision, policy and

plan, and under common policies, programs, practices, procedures, protocols, routines and rules

of willfully failing and refusing to pay Plaintiff at one and one half times the regular rate at

which he was employed for work in excess of forty (40) hours per workweek, and willfully

failing to keep records required by the FLSA even though Plaintiff was entitled to overtime.

        27.    At all relevant times, Defendant willfully, regularly and repeatedly failed to pay

Plaintiff the required overtime rates, one and a half times the regular rate at which he was

employed for hours worked in excess of forty (40) hours per workweek.

        28.    Defendant’s actions were willful within the meaning of the FLSA.

        29.    Defendant’s failure to comply with the FLSA overtime provisions caused Plaintiff


                                                4
 Case 2:19-cv-12480-JMV-JBC Document 1 Filed 05/13/19 Page 5 of 6 PageID: 5



to suffer loss of wages and interest thereon.

       30.     Plaintiff seeks damages in the amount of his respective unpaid overtime

compensation, liquidated damages as provided by the FLSA for overtime violations, attorneys’

fees and costs, and such other legal and equitable relief as this Court deems just and proper.


                          SECOND CAUSE OF ACTION
                 (NJWHL Overtime Violations, N.J.S.A. § 34:11-56a, et seq.)

       31.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       32.     Throughout the statute of limitations period covered by these claims, Plaintiff

regularly worked in excess of forty (40) hours per workweek.

       33.     At all relevant times, Defendant operated under common policies, plans and

practices of willfully failing and refusing to pay Plaintiff at one-and-one-half times his regular

rate for work in excess of forty (40) hours per workweek, even though Plaintiff was entitled to

overtime.

       34.     At all relevant times, Defendant willfully, regularly and repeatedly failed to pay

Plaintiff at the required state law overtime rate for hours worked in excess of forty (40) hours per

workweek.

       35.     Plaintiff seeks damages in the amount of his respective unpaid overtime

compensation, as well as any and all available statutory and/or punitive damages, pre- and post-

judgment interest, attorneys’ fees and costs, and such other legal and equitable relief as this

Court deems just and proper.




                                                 5
 Case 2:19-cv-12480-JMV-JBC Document 1 Filed 05/13/19 Page 6 of 6 PageID: 6



                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that judgment be entered on his behalf in accordance with the

above claimed causes of action and requests the following:

         A.     All compensatory and economic damages;

         B.     All reasonable expenses incurred by Plaintiffs, including court costs and other

                relief, both in law and equity, to which Plaintiff may show himself justly entitled;

         C.     Attorneys’ fees, including attorneys’ fees as provided by statute;

         D.     Punitive and statutory damages as authorized by law;

         E.     Pre-judgment and post-judgment interest; and

         F.     Such further relief as the Court finds just and proper.

Dated:    Park Ridge, New Jersey        Respectfully submitted,
          May 13, 2019                  KRAKOWER DICHAIRA LLC
                                        By:
                                        ____s/ Todd Krakower_____________________
                                              Todd J. Krakower
                                        One Depot Square
                                        77 Market Street, Suite 2
                                        Park Ridge, New Jersey 07656
                                        201-746-6333
                                        347-765-1600 (fax)
                                        Attorneys for Plaintiff


                                  DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which he has a right to jury trial.




                                                  6
